Highland App. No. 03CA1, 2003-Ohio-4910. This cause is pending before the court as a discretionary appeal and claimed appeal of right. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction, due February 20, 2004, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this case with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.